Citation Nr: 0506893	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-34 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for peptic ulcer 
disease. 

3.  Entitlement to service connection for injury of the right 
hand.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama. 

The issues of entitlement to service connection for peptic 
ulcer disease and an injury to the right hand are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have a hearing loss disability by VA standards.  


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA).  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  In addition, VA promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for service connection was received in 
September 2002; and, in a September 2002 letter, the RO 
provided notice to him regarding what information and 
evidence was needed to substantiate his claim for benefits, 
as well as what information and evidence must be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for him to submit any evidence in his possession 
that pertains to the claims.  The veteran was provided 
adequate notice of the evidence needed to substantiate his 
claims.  Significantly, the discussions in the April 2003 
decision appealed, and the November 2003 statement of the 
case (SOC) (especially when considered collectively) informed 
him of the information and evidence needed to substantiate 
his claims and complied with VA's notification requirements.  

Additionally, the RO sent the veteran letters in September 
2002 and November 2003 specifically informing him of the 
enactment of the VCAA and its resulting impact on his 
particular claims.  The RO not only explained the duties to 
notify and assist him with his claims, but also explained 
what the evidence must show to establish his entitlement, 
when and where to send pertinent information, what VA had 
done to assist him in developing his claims, and how to 
contact VA for additional assistance.  This included assuring 
him that VA would obtain all VA or other Federal records that 
he identified.  So these letters, even aside from the rating 
decision alluded to above, and the SOC provided him with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the Board finds that there has been substantial 
compliance with the assistance provisions of the new 
legislation in regard to the claims of entitlement to service 
connection for hearing loss and peptic ulcer disease.  The 
record contains the veteran's service enlistment examination, 
private treatment records, and VA examination reports.  The 
Board recognizes that the veteran's complete service medical 
records are not on file.  The RO has made several attempts to 
obtain the veteran's complete service medical records from 
the appropriate sources.  However, the RO has been 
continually informed that there are no additional service 
medical records available.  The Board recognizes that when 
crucial Government-held evidence, such as service medical 
records, is destroyed or otherwise unavailable, the 
Government has a heightened duty to assist and to resolve 
reasonable doubt in the claimant's favor.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  

Efforts were made by the RO to obtain the veteran's service 
medical records and certification of their unavailability was 
received from the National Personnel Records Center.  The 
Board points out that the RO has requested that the veteran 
furnish any service medical records in his possession or any 
other documentation that he had hearing loss during service, 
but he has not provided any such records.  Accordingly, 
another attempt to procure the service medical records or 
other relevant evidence is not necessary. 

Factual background.  The record indicates that the veteran 
served on active duty from December 1972 to December 1975.  
The veteran's discharge certificate (DD Form 214) indicates 
that his military occupational specialty was as a field 
artillery crewman.  In April 2003, the National Personnel 
Records Center (NPRC) certified that the veteran's service 
records were unavailable, and the disposition of those 
records was unknown.  The only service medical record 
currently of record is the December 1972 entrance 
examination.  The enlistment examination revealed pure tone 
thresholds of 10, 5, 5, and 5 decibels in the right ear, and 
20, 15, 5, and 5 decibels in the left ear at the 500, 1000, 
2000, and 4000-Hertz levels, respectively; therefore, hearing 
was within normal limits.  

The veteran was afforded a VA compensation examination in 
December 2002, at which time he reported decreased hearing 
for the past six years; he stated that the hearing loss was 
minor.  The veteran indicated that he was exposed to 
excessive noise in the military around artillery with the use 
of hearing protection.  In his civilian occupation, he worked 
in a trailer plant with and without the use of hearing 
protection.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
30
LEFT
15
10
15
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
assessment was hearing within normal limits, bilaterally.  

Legal Criteria.  Applicable law provides that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  
Service connection may also be granted for certain chronic 
diseases, including peptic ulcers and sensorineural hearing 
loss, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Once the evidence is assembled, VA adjudicators must 
determine whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if, however, 
the evidence supports the claim or is approximately evenly 
balanced, the claim is allowed.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Analysis.  When the evidence in this case is considered under 
the laws and regulations set forth above, the Board finds 
that service connection for hearing loss has not been 
established.  The veteran does not currently have a hearing 
loss disability by VA standards.  In this regard, the 
December 2002 VA examination did not show the veteran to have 
a pure tone threshold of 40 decibels or greater in the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Nor were 
the auditory thresholds 26 decibels or greater for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz.  Additionally, his speech recognition scores using the 
Maryland CNC Test were not less than 94 percent.  In fact, 
the Board notes that the VA examination reported speech 
discrimination scores for the Maryland CNC test as 100 
percent for both ears.  Thus, the evidence of record does not 
show the veteran to have a hearing loss disability by VA 
standards.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for hearing 
loss must be denied because the first essential criterion for 
the grant of service connection, i.e., competent evidence of 
the disability for which service connection is sought, has 
not been met.

For all the foregoing reasons, the claim for service 
connection for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for hearing loss is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

The veteran's application for service connection (VA Form 21-
526) was received in September 2002.  Submitted in support of 
his claim were private treatment reports, dated from October 
1977 to July 2001, which show that the veteran received 
treatment for a gastrointestinal disorder.  The records 
indicate that the veteran was admitted to an emergency room 
in October 1977, complaining of vomiting blood; he indicated 
that he had been drinking a fair amount of alcohol and he 
began to bleed.  The admitting diagnosis was duodenal ulcer 
with bleeding; he underwent a transfusion.  A treatment 
report in November 1977 reflects an impression of peptic 
ulcer disease.  He was subsequently seen on several occasions 
for follow up evaluation of abdominal pain.  In January 2000, 
the veteran was diagnosed with abdominal pain and peptic 
ulcer disease.  

The veteran was afforded an evaluation by VA in December 
2002.  He stated that he began having indigestion symptoms 
while in the service, which was treated with medication.  The 
veteran indicated that he developed gastrointestinal bleeding 
in 1976 or 1977; at that time, he received a transfusion.  He 
stated that he continued to experience indigestion, but he 
was not receiving any medical care at the time of the 
examination.  He reported using over the counter H2 blockers 
as required.  The veteran also reported that he suffered a 
penetrating injury to his right hand during his military 
service, in 1973 or 1974.  He stated that a small tree branch 
entered between the third and fourth fingers, and entered 
into the palm of his hand.  This became infected and required 
incision and drainage.  Examination revealed a small scar in 
the palm of the right hand, which was slightly tender.  The 
diagnoses were peptic ulcer disease by history, currently 
inactive, and injury of the right hand, with mild loss of 
function.  No opinion was offered as to whether either of 
these conditions was related to the veteran's military 
service.

In the judgment of the Board additional development is needed 
with regard to these claims.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  When service medical 
records are not available VA has an obligation to search for 
alternative records, which may support the claim, and to 
invite the appellant to submit the same.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Indeed, VA regulations 
provide that service connection may be shown through other 
evidence.  Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 
C.F.R. § 3.303(a) (2004).  This evidence may be private 
medical records showing treatment of the claimed disability, 
statements from fellow service personnel, personal testimony, 
etc.  The evidence may also be statements provided by 
accredited military experts.  

In view of the above, the veteran's account of the in-service 
hand injury and the stomach symptoms he experienced during 
service and thereafter may be sufficient to establish that he 
suffered a hand injury during service and experienced 
symptoms of peptic ulcer disease during service and shortly 
thereafter.  Thus, a medical opinion as to the date of onset 
of the right hand injury and peptic ulcer disease would be 
helpful in this case.

With respect to the claim for service connection for injury 
to the right hand, a review of the record suggests that there 
is relevant medical evidence that is outstanding and needs to 
be secured.  Significantly, the veteran maintains that he was 
treated for the right hand injury at Darnell Hospital in Fort 
Hood, Texas.  The RO has not attempted to obtain records of 
this hospitalization.  If the veteran is able to provide the 
dates (month and year) of such treatment, clinical records 
filed by treating facility may be available.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action: 

1.  The RO should request the veteran to 
provide dates (month and year) for his 
treatment at Darnell Hospital.  The 
veteran should also be requested to 
identify all health care professionals 
who have treated him for residuals of his 
right hand injury and stomach problems 
since his period of active duty.  The RO 
should attempt to obtain copies of 
clinical records concerning the veteran's 
treatment at the Darnell Hospital in Fort 
Hood, Texas, as well as any post service 
records identified by the veteran.

2.  Thereafter, the records in this case 
should be returned to the physician who 
examined the veteran in December 2002 and 
diagnosed peptic ulcer disease by history 
and injury of the right hand.  The 
physician should be requested to offer 
opinions as to the following:

?	Is there is at least a 50 percent 
probability or greater that the 
stomach symptoms the veteran 
experienced during service were 
early signs or manifestations of the 
peptic ulcer disease that was 
apparently first diagnosed in 
October 1977?

?	Is there is at least a 50 percent 
probability or greater that the 
residuals of a hand injury noted on 
examination in December 2002 are 
related to an in-service injury?

If the physician who examined the veteran 
in December 2002 is no longer available, 
or if this physician determines that 
additional information is required from 
the veteran in order to respond to the 
above questions, the veteran should be 
scheduled for another examination.

3.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for peptic ulcer 
disease and an injury to the right hand.  
If either decision remains adverse to the 
veteran, both he and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


